DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term PI is used to describe a layer formed on the base substrate. There is no prior recitation of a PI layer and such it is unclear what applicant 


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 8, 9-14, 16, and 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20210280615 (Yang et al).

    PNG
    media_image1.png
    311
    596
    media_image1.png
    Greyscale

Concerning claim 1, Yang discloses a substrate (110) comprising a first region (400) and a second region (300) adjacent to the first region (Fig. 8);
a buffer layer (200) positioned on the substrate;
a patterned first active layer (310) positioned on the buffer layer and corresponding to the first region;
a patterned first gate (330) positioned on the first active layer and insulated (320) from the first active layer;
a patterned second active layer (420) positioned on the buffer layer and corresponding to the second region;
a patterned metal electrode (1) positioned on the first gate and insulated from the first gate; and
a patterned second gate (430) positioned on the second active layer and insulated (450) from the second active layer (Fig. 8).

    PNG
    media_image1.png
    311
    596
    media_image1.png
    Greyscale

Considering claim 9, Yang discloses forming a buffer layer (200) on a substrate (110), the substrate comprising a first region (400) and a second region (300) adjacent to each other (Fig. 8);
forming a patterned first active layer (310) on the buffer layer corresponding to the first region;
forming a patterned first gate (330) on the first active layer, the first gate being insulated (320) from the first active layer;
forming a patterned second active layer (420) on the buffer layer corresponding to the second region;
forming a patterned metal electrode (1) on the first gate, the metal electrode being insulated from the first gate (note the striped layer under the electrode (1) on the left side); and
forming a patterned second gate (430) on the second active layer, the second gate being insulated (450) from the second active layer.
Continuing to claims 2, 10 and 11 (with these claims being similar in scope), Yang discloses forming a first gate insulating layer (320) on the first active layer;
forming a first metal film layer (330) on the first gate insulating layer; and
patterning the first metal film layer to obtain the first gate (Fig. 8), 
forming a first interlayer insulating layer (350) on the first gate insulating layer and the first gate; and
forming a metal oxide layer (430) on the first interlayer insulating layer corresponding to the second region, and patterning the metal oxide layer to obtain the second active layer (Fig. 8),

a third gate insulating layer (Fig. 8 note the striped layer on the right side under the second gate electrode).
Referring to claims 3, 13, and 14 (with these claims being similar in scope) , Yang discloses further comprising:
a second interlayer insulating layer (460) located on the metal electrode and the second gate;
two first vias (left vias over the first gate region) located in positions corresponding to both ends of the first active layer (Fig. 8),
the two first vias extending through at least the first gate insulating layer, and exposing the both ends of the first active layer respectively (Fig. 8);
two second vias (right vias over the second gate region) located in positions corresponding to both ends of the second active layer, and exposing the both ends of the second active layer respectively (Fig. 8);
a first source and drain (340) located at the both ends of the first active layer;
a second source and drain (440) located at the both ends of the second active layer ([0082]); and
a first planarization layer (500) located on the second interlayer insulating layer, the first planarization layer being provided with a third via, the third via exposing a source of the first active layer or a drain of the second active layer, or exposing a drain of the first active layer or a source of the second active layer (Fig. 8),
further comprising:

forming a first planarization layer (500) on the second interlayer insulating layer on the first source and drain and the second source and drain, and forming a third via on the first planarization layer to expose a source of the first active layer or a drain of the second active layer, or expose a drain of the first active layer or a source of the second active layer (Fig. 8).
Regarding claims 5 and 16 (with these claims being similar in scope), Yang discloses wherein the substrate further comprises a third region adjacent to the second region (far right region), and the display panel further comprises:
a PI layer (100) located between the substrate and the buffer layer ([0064]); and
a second planarization layer (600) deposited on a surface of the PI layer corresponding to the third region and extending through the second interlayer insulating layer to the buffer layer (Fig. 8),
wherein after the forming the second interlayer insulating layer on the first interlayer insulating layer, the metal electrode, and the second gate, forming two first vias in the second interlayer insulating layer in positions corresponding to both ends of the first active layer, and forming two vias in the second interlayer insulating layer in positions corresponding to both ends of the second active layer, the method further comprises (Fig. 8):
etching the film layers from the second interlayer insulating layer to the buffer layer corresponding to the third region to expose the PI layer (Fig. 8); and

Pertaining to claim 8, Yang discloses display apparatus, comprising the organic electroluminescence display panel of claim 1 (Abstract and Fig. 8).
According to claim 12, Yang discloses wherein the forming the patterned metal electrode on the first gate, and forming the patterned second gate on the second active layer comprises:
forming a silicon oxide film layer on the first interlayer insulating layer;
forming a second metal film layer on the silicon oxide film layer; and
patterning the second metal film layer and the silicon oxide film layer, respectively to obtain a second gate insulating layer located in the first region and the metal electrode located on the second gate insulating layer, a third gate insulating layer located in the second region, and the second gate located on the third gate insulating layer ([0079]-[0085]).
As to claim 17, Yang discloses wherein the second planarization layer is made of a flexible material ([0097]).

Claim(s) 1, 6, 7, 9, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20180366586 (Son et al).
Concerning claim 1, Son discloses a substrate (100) comprising a first region (210) and a second region (220) adjacent to the first region (Fig. 3A);
a buffer layer (111) positioned on the substrate ([0065]);

a patterned first gate (213/CE1) positioned on the first active layer and insulated (112) from the first active layer;
a patterned second active layer (221) positioned on the buffer layer and corresponding to the second region;
a patterned metal electrode (CE2) positioned on the first gate and insulated from the first gate; and
a patterned second gate (223) positioned on the second active layer and insulated (115) from the second active layer ([0097]).
Considering claim 9, Son discloses forming a buffer layer (111) on a substrate (100), the substrate comprising a first region (210) and a second region (220) adjacent to each other (Fig. 3A);
forming a patterned first active layer (211) on the buffer layer corresponding to the first region;
forming a patterned first gate (213/CE1) on the first active layer, the first gate being insulated (112) from the first active layer;
forming a patterned second active layer (221) on the buffer layer corresponding to the second region;
forming a patterned metal electrode (CE2) on the first gate, the metal electrode being insulated from the first gate (113); and
forming a patterned second gate (223) on the second active layer, the second gate being insulated (115) from the second active layer ([0097]).
Continuing to claims 6 and 18 (with these claims being similar in scope), Son discloses wherein the first active layer is made of low temperature polysilicon ([0094]).
Referring to claim 7 and 19 (with these claims being similar in scope), Son discloses wherein the second active layer is made of metal oxide ([0094]).
Regarding claim 20, Son discloses wherein the first region is a region configured to manufacture a LTPS-TFT, the second region is a region configured to manufacture an Oxide-TFT, and the third region (BA) is a region configured to manufacture a bendable region (Fig. 3A and [0094]).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20210280615 (Yang et al) in view of US 20180366586 (Son et al).
Pertaining to claims 4 and 15 (with these claims being similar in scope), Yang discloses forming a pixel electrode to form an anode ([0103]) and other layers that are essential in forming an OLED ([0101] and [0103]).
Yang does not disclose a transparent conductive layer located on the first planarization layer to form an anode;

a support pillar located on the pixel defining layer.
However, Son discloses forming an OLED and that it comprises:
a transparent conductive layer (410) located on the first planarization layer to form an anode;
a pixel defining layer (120) located on the transparent conductive layer and the first planarization layer; and
a support pillar (spacer) located on the pixel defining layer ([0103]). 
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to use the materials and layer as disclosed by Son in the invention of Yang in order to form an OLED because these layers are known in the art to be suitable for such intended purpose.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE N NEWTON whose telephone number is (571)270-5015. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FERNANDO L TOLEDO/Supervisory Patent Examiner, Art Unit 2897                                                                                                                                                                                                        



/VALERIE N NEWTON/            Examiner, Art Unit 2897                                                                                                                                                                                            	03/12/22